—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), entered February 15, 2000, as granted that branch of the plaintiffs motion which was to continue the appointment of the Law Guardian originally made by the Family Court, Westchester County, and directed the parties to be equally responsible for past and future fees due the Law Guardian.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appointment of a Law Guardian is discretionary (see, Blauvelt v Blauvelt, 219 AD2d 694; Matter of Del Sordo v Maholsic, 199 AD2d 1038, 1039; Frizzell v Frizzell, 177 AD2d 825; Matter of Evans v Evans, 127 AD2d 998). Although custody is no longer at issue, the issue of visitation is still unresolved. Consequently, the Law Guardian’s appointment was appropriate, as it will assist the Supreme Court in making its determination on that issue (see, Vecchiarelli v Vecchiarelli, 238 AD2d 411, 413; Holsberg v Shankman, 171 AD2d 1067; Koppenhoefer v Koppenhoefer, 159 AD2d 113, 117).
Further, under the circumstances of the case, the Supreme Court’s apportionment of the Law Guardian’s fee was proper (see, Rosenbaum v Rosenbaum, 270 AD2d 242; Matter of Bungay v Morin, 256 AD2d 462; Pastarnack v Pastarnack, 248 AD2d 604; Petek v Petek, 239 AD2d 327, 329; Hughes v Hughes, 224 AD2d 389; Cilento v Cilento, 225 AD2d 648; Mouscardy v Mouscardy, 63 AD2d 973). Altman, J. P., Krausman, Luciano and Cozier, JJ., concur.